UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM to Commission File Number 333-143970 STEELE RECORDING CORPORATION (Exact name of small business issuer as specified in its charter) NEVADA 75-3232682 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2101 Arrowhead Drive, Suite 101 Carson City, Nevada (Address of Principal Executive Offices) (Zip Code) Issuer's telephone number: (530) 672-6225 3504 South 5175 West Cedar City, Utah 84720 (Former address if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares of the issuer’s common stock outstanding as of August 6, 2010 was 95,555,000. INDEX PART I - FINANCIAL INFORMATION 3 ITEM 1.FINANCIAL STATEMENTS 3 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 4T.CONTROLS AND PROCEDURES 16 PART II - OTHER INFORMATION 16 ITEM 1.LEGAL PROCEEDINGS 16 ITEM 1A.RISK FACTORS 17 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES 20 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 20 ITEM 5.OTHER INFORMATION 21 ITEM 6.EXHIBITS 21 SIGNATURES 22 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIALSTATEMENTS INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and June 9, 2010 4 Condensed Consolidated Statement of Operations for the period May 27, 2010 (inception) ThroughJune 30, 2010 (Unaudited) 5 Condensed Consolidated Statement of Stockholders’ Deficit from May 27, 2010 (inception) ThroughJune 30, 2010 (Unaudited) 6 Condensed Consolidated Statement of Cash Flows for the period May 27, 2010 (inception) Through June 30, 2010 (Unaudited) 7 3 STEELE RECORDING CORPORATION (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2010 June 9, 2010 (Unaudited) ASSETS Current Assets Cash $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Notes payable - Total Current Liabilities COMMITMENTS AND CONTINGENCIES (NOTE 6) Stockholders’ deficit: Preferred stock, par value $.001 5,000,000 shares authorized, -0- and -0- shares issued and outstanding, respectively - - Common stock, par value $.001, 900,000,000 shares authorized, 95,500,000 and 57,300,000 shares issued and outstanding, respectively 6 Additional paid-in capital Accumulated deficit during exploration stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ *Number of shares outstanding at June 30, 2010 and June 9, 2010 have been adjusted to reflect a 10 for 1 forward stock split that occurred on July 1, 2010. The accompanying notes are an integral part of these financial statements. 4 STEELE RECORDING CORPORATION (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE PERIOD MAY 27, 2010 (INCEPTION) THROUGH JUNE 30, 2010 (UNAUDITED) May 27, 2010 (Inception) Through June 30, 2010 (unaudited) Revenue $
